Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 07/28/2022. Claims 1-6, 8-22 are presently pending. Claims 21 and 22 are newly presented. Claim 7 has been canceled by the Applicant.

Response to Arguments

Applicant’s arguments with respect to claims 1-14 have been fully considered but they are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar et al., USPGPUB 2015/0121178 (hereinafter “Karmarkar”), in view of Aithal et al., USPGPUB 2022/0070526 (hereinafter “Aithal”).

Regarding claim 1, Karmarkar discloses a system (Figs 10, 11, and 3; ¶ [45]) comprising:
a first computing device (Fig. 10, 1002) and a second computing device  (1004; ¶¶[57]-[59]), wherein the first computing device is configured to (As further detailed with respect to Figs. 3, 4, and 5):
receive a stream comprising a content item and metadata associated with the content item (¶¶ [46]-[49]);
determine that the metadata comprises an indication that at least a portion of the content item comprises a restricted content type (¶ [48]);
detect, presence of a user in an environment associated with the first computing device (Figs. 5, 6, and corresponding description); and
cause, based on the indication and during output of the at least the portion of the content item, output of deterrent audio (¶¶ [47]-[48]); and 
wherein the second computing (1004) device is configured to:
send the stream to the first computing device (¶¶[57]-[59]).

Karmarkar discloses content analysis, based on metadata (Fig. 4), and determining that a person below a threshold age is present (users’ proximity detection and age group including users under 18 years old; Figs. 5 and 6¶¶ [46]-[48], [50]); and causing the output of the deterrent audio by causing the output based on the determining that the person is present and the content restriction (¶¶ [46]-[48], [50]). Karmarkar is not explicit in:
detect, based on voice input received via a microphone, presence of a child in an environment associated with the first computing device, and altering the content based on the presence of the child.

However, Aithal discloses a method, system, and computer program product for a user based electronic media alteration (Abstract) by determining the content metadata (¶ [21]), and detecting, based on voice input received via a microphone, presence of a child in an environment associated with the first computing device, and altering the content based on the presence of the child (Fig. 4, ¶ [61]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karmarkar with Aithal’s teachings in order to expand control granularity for use by a wide range of users including parents with respect to appropriate content for their children.

Regarding claim 2, Karmarkar discloses wherein the deterrent audio comprises a frequency of at least 19,000 hertz (¶ [5], the audio frequency is based on hearing range of the age group, in particular 18, 24 and younger in the range 16.7 to 20 KHz covering the 19 KHz recited).

Regarding claim 3, Karmarkar discloses wherein the first computing device is configured to cause output by causing, before and during an entirety of the at least the portion of the content item, output of the deterrent audio (¶ [47]).

Regarding claim 4, Karmarkar discloses wherein the first computing device is further configured to:
determine, based on user preferences associated with the first computing device, a period of time to output the deterrent audio (as set by the user, ¶ [41]); and
cause output by causing output of the deterrent audio for the period of time (¶ [41]).

Regarding claim 5, the system of Karmarkar and Aithal discloses wherein the indication comprises one or more of: closed captioning associated with the content item (Karmarkar: ¶ [38]), content ratings associated with the content item (Karmarkar: ¶¶ [11], [51]; Aithal: ¶ [21]), or a content tag associated with the content item (Karmarkar: ¶ [38]; Aithal: ¶ [21]). 

Regarding claim 6, the system of Karmarkar discloses wherein the at least a portion comprises less than all of the content item, and the first computing device is further configured to discontinue deterrent audio during one or more other portions not comprising a restricted content type (¶ [48]).

Regarding claim 8, the system of Karmarkar  and Aithal discloses wherein the first computing device is further configured to:
determine, based on schedule information corresponding to the child (As disclosed by Karmarkar with respect to the user, and Aithal with respect to the user being a child; Also see Aithal: ¶¶ [21], [61], [77]), that the child is not permitted to view the content item (Karmarkar: ¶¶ [41],[46]); and
cause output of the deterrent audio by causing output based on the determining that the child is not permitted to view the content item (Karmarkar: ¶¶ [41], [46]-[48]).

Regarding claim 9, the system of Karmarkar and Aithal discloses wherein the first computing device is further configured to:
determine, based on the presence of the child (As disclosed by Karmarkar with respect to the user, and Aithal with respect to the user being a child; Also see Aithal: ¶¶ [21], [61], [77], and analysis of claim 1) in the environment associated with the first computing device, a frequency of the deterrent audio that is inaudible to the user (¶ [48]).

Regarding claim 21, the system of Karmarkar and Aithal discloses wherein detecting the presence of the child further comprises comparing the voice input with a voice profile associated with the child (Aithal: ¶ [61]).

Regarding claim 22, the system of Karmarkar and Aithal discloses wherein detecting the presence of the child is based on the machine learning model to determine age of the child (Aithal: ¶ [64]).

The method of claims 10-15 recite similar features as those of the system of claims 1, 5, 2, 3, 9, and 4, respectively, effectuating the same, therefore, rejected by the same analysis.

Regarding claim 16, Karmarkar discloses a method (As analyzed with respect to claims 1 and 2) comprising:
outputting, by a computing device (Figs 10, 11; element 1002), a content item;
determining, by the computing device, an indicator that a portion of the content item comprises a controlled type of content (¶¶ [41], [45], [55]); and
causing, based on the determining, output of a deterrent audio during output of at least the portion of the content item (¶¶ [46]-[49]), wherein the deterrent audio comprises a frequency of at least 19,000 hertz (¶ [5], the audio frequency is based on hearing range of the age group, in particular 18, 24 and younger in the range 16.7 to 20 KHz covering the 19 KHz recited).

Karmarkar discloses content analysis, based on metadata (Fig. 4), and determining that a person below a threshold age is present (users’ proximity detection and age group including users under 18 years old; Figs. 5 and 6¶¶ [46]-[48], [50]); and causing the output of the deterrent audio by causing the output based on the determining that the person is present and the content restriction (¶¶ [46]-[48], [50]). Karmarkar is not explicit in:
detect, based on voice input received via a microphone, presence of a child in an environment associated with the first computing device, and altering the content based on the presence of the child.

However, Aithal discloses a method, system, and computer program product for a user based electronic media alteration (Abstract) by determining the content metadata (¶ [21]), and detecting, based on voice input received via a microphone, presence of a child in an environment associated with the first computing device, and altering the content based on the presence of the child (Fig. 4, ¶ [61]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karmarkar with Aithal’s teachings in order to expand control granularity for use by a wide range of users including parents with respect to appropriate content for their children.

Regarding claim 18, Karmarkar discloses wherein the causing output comprises causing, before and during an entirety of the at least the portion of the content item, output of the deterrent audio (¶ [48]).

Regarding claim 19, Karmarkar discloses receiving a stream comprising the content item and metadata indicating locations of controlled types of content in the content item, and wherein the determining comprises determining based on the metadata (¶ [55]).

Regarding claim 20, Karmarkar discloses wherein the at least a portion comprises less than all of the content item, and the method further comprising discontinuing deterrent audio during one or more other portions not comprising a controlled content type (¶ [48]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar, in view of Aithal, further in view of Gabriel et al., USPGPUB 2005/0022229 (hereinafter “Gabriel”).

Regarding claim 17, though the system of Karmarkar and Aithal discloses controlling/ restricting content based on metadata, age groups, and metadata analysis including restrictive ratings such as adult content, it  is not explicit in that such control/ restriction metadata extends to one or more of: violent content, sexual content, content comprising nudity, or content with adult language.

However, Gabriel discloses a method and system for restricting/ controlling content access by  one or more of: violent content (¶¶ [3], [37]), sexual content (¶¶ [3], [37]), content comprising nudity (¶¶ [3], [37]), or content with adult language (¶¶ [3], [37]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karmarkar and Aithal with Gabriel’s teachings in order to expand control granularity for use by a wide range of users including parents with respect to appropriate content for their children.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421